Citation Nr: 0721174	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  98-11 695	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active military duty from December 1965 
to October 1967.  

This case was remanded in October 2002 by the Board of 
Veterans' Appeals (Board) to the VARO for additional 
development.  Service connection for an adjustment disorder 
with depressed mood, rated as 70 percent disabling, and a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disability were granted by a 
rating decision in February 2007, both of which were 
effective on September 6, 2006.  

According to a VA Form 21-4138, Statement in Support of 
Claim, received by VA in May 2007, the veteran wished to 
withdraw the matter of an initial evaluation in excess of 30 
percent for the service-connected multiple lipomas.  
Consequently, this issue is no longer part of the appeal.  

Also in this statement, the veteran raised the issue of an 
effective date earlier than September 6, 2006 for grant of 
service connection for the adjustment disorder and the TDIU 
rating.  This matter is referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to PTSD until many years after service.  

2.  A diagnosis of PTSD based on a verified stressor or other 
such verifiable event or incident of the veteran's period of 
active service is not established.  




CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, this case began prior to the passage of the VCAA and 
notice to the veteran was not sent in this case until later 
in the claims process.  

Nevertheless, in November 2002, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish entitlement to service connection.  In November 
2003, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to service connection and to an increased evaluation.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a VA letter 
dated in March 2006 about relevant information on disability 
ratings and effective dates in the event that either of his 
claims was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although there is no nexus opinion on file on whether the 
veteran has PTSD due to service, none is required in this 
case.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed PTSD; 
establishes a verified service stressor; and indicates 
that the claimed disability may be associated with the in-
service stressor.  38 C.F.R. § 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed, a VA examination is not necessary with 
regard to this issue.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The Board notes that service connection for an adjustment 
disorder with depressed mood was granted by rating decision 
in February 2007, with a 70 percent evaluation assigned 
effective on September 6, 2006; a total compensation rating 
based on individual unemployability was also granted 
effective on that date.  

The veteran's service medical records, including his October 
1967 separation medical history and medical examination 
reports, do not reveal any complaints, findings, or diagnoses 
of psychiatric disability, including PTSD.  

The initial post-service diagnosis of PTSD was reported in 
September 2002.  However, service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD, such as in this 
case, does not suffice to verify the occurrence of the 
claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).  

In this case, the service records do not serve to establish 
that the veteran engaged in combat with the enemy, and there 
is no evidence that he was awarded any medal indicative of 
combat.  His military occupational specialty was in "Ord. 
Sup. and Pts."  

Because the veteran's service records were provided by an 
agency of the U.S. Government, reliance upon them is 
consistent with the well-recognized reliance placed by VA 
upon service department determinations.  38 C.F.R. 
§§ 3.203(a), (c) (1998); cf. Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Based on the available records, the Board finds no 
objective evidence that the veteran served in combat; and, 
therefore, the provisions of 38 U.S.C.A. § 1154 are not 
applicable in this case.  

In order to establish service connection for a veteran who 
had no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  

The veteran asserts in this regard that he stabbed and killed 
a Vietnamese taxi driver in self defense, that a Sergeant he 
knew got hit over the head with a machete, and that he 
witnessed an ammunition dump explosion in which people were 
injured and a shell landed inches from his feet.  

Despite VA's efforts to obtain sufficient information to 
verify the veteran's claimed stressors, the veteran has 
failed to provide sufficiently detailed information regarding 
the claimed events to permit verification from the U.S. Army 
and Joint Services Records Research Center as was noted in 
reference to the taxi driver incident in a February 
Memorandum..  

The Board notes that this first incident involved a civilian 
and, absent verifying evidence submitted by the veteran 
himself, is one that is essentially unlikely to be verifiable 
through official channels.  The veteran also did not provide 
identify the Sergeant involved in the second incident or 
provide details concerning the second claimed incident.  
Finally, he did not mention the incident involving the 
ammunition dump explosion in his initial May 2004 PTSD 
Questionnaire or provide sufficient information about the 
event in the statement received in March2007 to permit 
verification.  

Consequently, because the veteran's service stressors cannot 
be verified, the elements needed to support a diagnosis of 
PTSD has not been shown in this case.  Hence, service 
connection for PTSD must be denied.  

With respect to the written statements from the veteran and 
others in support of his claim for PTSD, such lay statements 
are not competent evidence to establish the diagnosis of 
PTSD.  Questions of medical diagnosis or causation require 
the specialize knowledge and experience of a trained 
physician.  A layperson is not competent to make a 
determination that a particular disability is the result of 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In summary, because there is no diagnosis of PTSD based on a 
verified service stressor, the preponderance of the evidence 
is against the veteran's claim.  Consequently, the doctrine 
of reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


